COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Hercules Offshore, Inc. and The Hercules Offshore Drilling Company,
                          LLC v. Excell Crane & Hydraulics, Inc.

Appellate case number:    01-13-00817-CV

Trial court case number: 2009-49993

Trial court:              133rd District Court of Harris County

       It is ordered that Appellee’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Massengale, Brown, and Huddle


Date: February 19, 2015